  Case 3:20-cv-03097-B Document 29 Filed 11/02/20                  Page 1 of 8 PageID 1023



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 DEIRDRE LEANE and IPNAV, LLC,                    §
                                                  §
         Plaintiffs                               §
                                                  §
 v.                                               §
                                                  §          Civil Action No. 3:20-cv-3097
 UNIFIEDONLINE, INC. and                          §
 CHANBOND, LLC,                                   §
                                                  §
         Defendants.                              §

      DEFENDANTS UNIFIEDONLINE, INC. AND CHANBOND, LLC’S ANSWER TO
                     PLAINTIFFS’ ORIGINAL PETITION

        Defendants UnifiedOnline, Inc. (“UnifiedOnline”) and ChanBond, LLC (“ChanBond”)

(collectively, “Defendants”) file this Answer to Plaintiffs Deirdre Leane and IPNAV, LLC’s

(“IPNAV”) (collectively, “Plaintiffs”) Original Verified Petition and Ex-Parte Application for

Temporary Restraining Order (the “Petition”) and in support thereof would show as follows:

                                    I.      INTRODUCTION

        1.     Defendants admit that the Interest Sale Agreement contained a “Limitations on

Assignment” provision, not an anti-license or anti-settlement provision. Defendants further admit

ChanBond owns patents and is actively engaged in litigation enforcing those patents. Defendants

deny the remaining allegations in the section titled “I. Introduction.”

                          II.     BASIS FOR EX-PARTE REQUEST

        2.     Defendants admit that at least some defendants in the Delaware patent litigation, or

their representatives, have made settlement offers, which would include licenses to the patents.

Defendants deny the remaining allegations in the section titled “II. Basis for Ex-Parte Request.”




DEFENDANTS’ ORIGINAL ANSWER                                                                  PAGE 1
  Case 3:20-cv-03097-B Document 29 Filed 11/02/20                       Page 2 of 8 PageID 1024



               III.      NOTIFICATION OF COMPANION ARBITRATION FILING

         3.           The statements in paragraph 1 contain no factual allegations, and as such they can

neither be admitted nor denied. To the extent such statements are considered factual allegations,

Defendants admit Plaintiffs did file an arbitration demand with the American Arbitration

Association. Defendants deny the remaining allegations in paragraph 1.

                       IV.    DISCOVERY PLAN AND RULE 47 COMPLIANCE

         4.           The allegations in paragraph 2 contain no factual allegations, and as such they can

neither be admitted nor denied.

                                              V.      PARTIES

         5.           Defendants do not have information sufficient to admit or deny the allegations in

paragraph 3, and therefore they are denied.

         6.           Defendants do not have information sufficient to admit or deny the allegations in

paragraph 4, and therefore they are denied.

         7.           Defendants admit the allegations contained in paragraph 5.

         8.           Defendants admit the allegations contained in paragraph 6.

                                   VI.    JURISDICTION AND VENUE

         9.           Defendants admit that, prior to removal of this action, the 298th District Court of

Dallas County had jurisdiction over both Defendants.

         10.          Defendants admit that, prior to removal of this action, Dallas County was a proper

venue.

                                          VII.     BACKGROUND

         11.          Defendants are without sufficient information to admit or deny the allegations in

paragraph 9, and therefore they are denied.




DEFENDANTS’ ORIGINAL ANSWER                                                                       PAGE 2
  Case 3:20-cv-03097-B Document 29 Filed 11/02/20                   Page 3 of 8 PageID 1025



          12.   Defendants admit that IP Navigation Group, LLC was in the business of providing

patent monetization consulting services to patent owner clients, but is without sufficient

information to admit or deny the remaining allegations in paragraph 10, and therefore they are

denied.

          13.   Defendants deny that IPNav was to provide patent monetization consulting to

ChanBond for 22% of the gross proceeds recovered on the ChanBond Patents. The remaining

allegations in paragraph 11 are admitted.

          14.   Defendants admit the ChanBond Litigations are approximately five years old and

currently pending in the U.S. District Court for the District of Delaware. The remaining allegations

in paragraph 12 are denied.

          15.   Defendants admit the ChanBond Litigations are trial ready. The remaining

allegations in paragraph 13 are denied.

          16.   Defendants admit the allegations in paragraph 14.

          17.   Defendants admit the allegations in paragraph 15.

          18.   Defendants admit the allegations in paragraph 16.

          19.   Defendants deny the allegations in paragraph 17.

          20.   Defendants admit that Bentham, Mischon, and CBV had interests in recoveries

from the ChanBond Patents. The remaining allegations in paragraph 18 are denied.

          21.   Defendants are without sufficient information to admit or deny the allegations

regarding Leane’s state of mind in paragraph 19, and therefore they are denied. The remaining

allegations in paragraph 19 are denied.

          22.   Defendants admit the allegations in paragraph 20.

          23.   Defendants deny the allegations in paragraph 21.




DEFENDANTS’ ORIGINAL ANSWER                                                                  PAGE 3
  Case 3:20-cv-03097-B Document 29 Filed 11/02/20                  Page 4 of 8 PageID 1026



       24.     Defendants deny the allegations in paragraph 22.

       25.     Defendants are without sufficient information to admit or deny the allegations in

paragraph 23, and therefore they are denied.

       26.     Defendants are without sufficient information to admit or deny the allegations in

paragraph 24, and therefore they are denied.

       27.     Defendants admit the allegations in paragraph 25.

       28.     Defendants deny the allegations in paragraph 26.

       29.     Defendants are without sufficient information to admit or deny the allegations in

paragraph 27, and therefore they are denied.

       30.     Defendants are without sufficient information to admit or deny the allegations in

paragraph 28, and therefore they are denied.

       31.     Defendants deny the allegations in paragraph 29.

       32.     Defendants admit the allegations in paragraph 30.

       33.     Defendants admit counsel for Plaintiffs sent a letter on August 29, 2020, asserting,

for the first time, the ISA barred ChanBond from settling the ChanBond Litigations if a license to

the patents was part of the settlement. Defendants deny the allegation that the ISA contains an anti-

license provision and all remaining allegations in paragraph 31.

       34.     Defendants admit the allegations in paragraph 32.

       35.     Defendants deny that settlement of the ChanBond Litigations without Leane’s

consent would breach Section 8.3 of the ISA. Defendants are without sufficient information to

admit or deny the remaining allegations in paragraph 33, and therefore they are denied.




DEFENDANTS’ ORIGINAL ANSWER                                                                   PAGE 4
  Case 3:20-cv-03097-B Document 29 Filed 11/02/20                  Page 5 of 8 PageID 1027



                              VIII. SOLE CAUSE OF ACTION

       Defendants re-allege and incorporate all previous admissions and denials as set forth in

paragraphs 1-35.

       36.     The statements in paragraph 34 contain no factual allegations, and as such they can

neither be admitted or denied.

       37.     Defendants admit the ISA is a valid and enforceable contract. The remaining

allegations in paragraph 35 are denied.

       38.     The statements in paragraph 36 contain no factual allegations, and as such they can

neither be admitted or denied.

       39.     Defendants deny the allegations in paragraph 37.

       40.     Defendants deny the allegations in paragraph 38.

       41.     Defendants deny the allegations in paragraph 39.

       42.     Defendants deny the allegations in paragraph 40.

       43.     Defendants deny the allegations in paragraph 41.

       44.     Defendants admit the allegations in paragraph 42.

       45.     Defendants deny the allegations in paragraph 43.

       46.     Defendants deny the allegations in paragraph 44.

       47.     Defendants deny the allegations in paragraph 45.

       48.     Defendants deny the allegations in paragraph 46.

       49.     Defendants deny the allegations in paragraph 47.

       50.     Defendants deny the allegations in paragraph 48.

       51.     The statements in paragraph 49 contain no factual allegations, and as such they can

neither be admitted or denied.




DEFENDANTS’ ORIGINAL ANSWER                                                                PAGE 5
  Case 3:20-cv-03097-B Document 29 Filed 11/02/20                    Page 6 of 8 PageID 1028



                               IX.      CONDITIONS PRECENDENT

        52.     Defendants deny the allegations in paragraph 50.

                          X.      ANSWER TO REQUEST FOR RELIEF

        53.     To the extent any response is required to Plaintiffs’ Request for Relief, Defendants

deny that Plaintiffs are entitled to any of the relief requested. Plaintiffs’ request should, therefore,

be denied in its entirety with prejudice, and Plaintiffs should take nothing from Defendants.

                    XI.        DEFENSES AND AFFIRMATIVE DEFENSES

        Defendants re-allege and incorporate all previous admissions and denials as set forth in

Paragraphs 1-53 above.

        Defendants state their defenses and affirmative defenses as set forth below, and expressly

reserve the right to amend their Answer to include additional defenses that may be revealed

through investigation and discovery.

        1.      Defendants affirmatively plead that Plaintiffs’ claims are barred, in whole or in part

by the doctrine of waiver and/or quasi-estoppel.

        2.      Defendants affirmatively plead that Plaintiffs’ claims are barred, in whole or in part,

by their prior material breach.

        3.      Defendants affirmatively plead that Plaintiffs’ claims are barred, in whole or in part,

by the doctrine of unclean hands.

        4.      Defendants affirmatively plead that Plaintiffs’ claims are barred, in whole or in part,

by laches.

                                  IX.    REQUEST FOR RELIEF

        Defendants respectfully request that Plaintiffs take nothing for their claims asserted, that

all claims against Defendants be dismissed with prejudice; that the reasonable costs incurred in




DEFENDANTS’ ORIGINAL ANSWER                                                                      PAGE 6
  Case 3:20-cv-03097-B Document 29 Filed 11/02/20               Page 7 of 8 PageID 1029



responding to the action be awarded to Defendants; and any and all other relief as the Court may

deem just, equitable, and proper.


Date: November 2, 2020                      Respectfully submitted,


                                            /s/ Linda R. Stahl
                                            E. Leon Carter
                                            Texas Bar No. 03914300
                                            lcarter@carterarnett.com
                                            Courtney Barksdale Perez
                                            Texas Bar No. 24061135
                                            cperez@carterarnett.com
                                            Linda R. Stahl
                                            Texas Bar No. 00798525
                                            lstahl@carterarnett.com
                                            Scott W. Breedlove
                                            Texas Bar No. 00790361
                                            sbreedlove@carterarnett.com
                                            Nathan Cox (admission pending)
                                            Texas Bar No. 24105751
                                            ncox@carterarnett.com

                                            CARTER ARNETT PLLC
                                            8150 N. Central Expressway, Suite 500
                                            Dallas, Texas 75206
                                            Telephone: (214) 550-8188
                                            Facsimile: (214) 550-8185

                                            ATTORNEYS FOR DEFENDANTS
                                            UNIFIEDONLINE, INC. and CHANBOND, LLC




DEFENDANTS’ ORIGINAL ANSWER                                                              PAGE 7
  Case 3:20-cv-03097-B Document 29 Filed 11/02/20                Page 8 of 8 PageID 1030




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been filed
with the Clerk of Court using the Northern District of Texas CM/ECF System for filing and
service on all counsel of record, in accordance with FED. R. CIV. P. 5(b)(2)(E), on November 2,
2020, as well as service by electronic mail.

              BY E-SERVICE AND/OR ELECTRONIC MAIL


                                            /s/ Linda R. Stahl
                                            Linda R. Stahl




DEFENDANTS’ ORIGINAL ANSWER                                                               PAGE 8
